DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites, “the compression element moves in a second direction perpendicular to the substrate”.  This limitation is not supported in the originally filed application.  For prosecution, the limitation will be interpreted as the “direction perpendicular” is the rotation of rollers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 30-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Genosar (US 2011/0270220).
Regarding claim 21, Genosar teach a fluid storage and dispensing system comprising: a substrate comprising a fluid reservoir (Para. 0104, Fig. 18-20: sealed package 312 with compartments 320 and 322); and an actuator element (Para. 0107; FIg. 19-20: compression assembly 342) comprising a recess (Para. 0106, FIg. 18-20: cavity 350), an engagement member (Para. FIg. 19-20: assembly 342 having the distal and proximal ends 380 and 382), and a compression element (Para 0107-0108; Fig. 19-20: roller 384), wherein the engagement member connects the compression element to the actuator element. (Fig. 19-20).
Regarding claim 22, Genosar teach the engagement member comprises an axle or a pivot. (Fig. 19-20, Para. 0110: follower 385 provides an axis for roller 384)
Regarding claim 23, Genosar teach the actuator element is disposed within the recess. (FIg. 19-20)
Regarding claim 24, Genosar teach the engagement member rotatably mounts the compression element within the recess. (Fig. 19)
Regarding claim 25, Genosar teach the engagement member non-rotatably mounts the compression element within the recess. (Fig. 48-50 and Fig. 32-34: embodiments where the engagement member is mounted non-rotatably to the compression element within the recess)
Regarding claim 26, Genosar teach the compression element rolls within the recess. (Fig. 19-20)
Regarding claim 30, Genosar teach the actuator element moves in a first direction parallel to the substrate (Fig. 19-20: follower 385) and the compression element moves in a second direction perpendicular to the substrate. (Fig. 19-20: roller is rotating, see 112 interpretation supra.)
Regarding claim 31, Genosar teach the actuator element comprises a fixed end (Fig. 19-20: connection end 390), a free end (Para. 0107: free end 388). and a middle portion extending from the fixed end to the free end and engaging the engagement member (Fig. 19-20: proximal end 382 portion extends from the fixed end to the free end and engages the compression assembly 342).
Regarding claim 32, Genosar teach the device comprising: a substrate (Para. 0109: sealed package) ; a sealed fluid chamber (Para. 0110: sealed compartment); and a dispensing assembly comprising a compression member (Fig. 19-20: roller 384) and an actuator element (Para. 0107: compression assembly), wherein the compression member comprises a recess (Fig. 19-20: cavity 350), and wherein the actuator element is disposed within the recess (Fig. 19-20).
Regarding claim 33, Genosar teach the actuator element comprises an engagement member configured to engage an external pulling member. (Fig. 19-20: compression assembly 342 configured to engage handle 386)
Regarding claim 34, Genosar teach the recess comprises a width corresponding to an axial length of the compression member (Fig. 5-6 cavity corresponds to axial length of the roller).
Regarding claim 35, Genosar teach a cover member covering the recess and the compression member. (Fig. 19-20: housing 340)
Regarding claim 36, Genosar teach a plurality of fluid reservoirs (Fig. 19: 322 and 320).
Regarding claim 37, Genosar teach at least two of the fluid reservoirs are connected by a fluid channel (Para. 0100 channel to provide fluid communication between the sealed compartments).
Regarding claim 38, Genosar teach a fluid storage and dispensing module comprising: a substrate comprising a collapsible fluid reservoir (Para. 0109-0110: sealed package with sealed compartment); an actuator element (Para. 0107, FIg. 19-20: compression assembly 342 ; and a compression element (roller 284) comprising a recess (cavity 350), wherein the actuator element is disposed within the recess. (Fig. 19-20)
Regarding claim 39, Genosar teach a plurality of fluid reservoirs arranged so that the compression element sequentially compresses each of the fluid reservoirs as the compression element moves across at least a portion of the substrate. (Fig. 19-20: 322 and 320)
Regarding claim 40, Genosar teach the actuator element comprises a middle portion coupled to the compression element.  (Fig. 19-20: 382 by 342 is coupled to the roller 384)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genosar (US 2011/0270220) in view of DeVaney et al (USP 5,089,233).
Regarding claims 27-29, Genosar teach the compression element comprises a track to provide a guide for the roller (Par. 0108: track 366), but is silent to a gear; a gear rack, wherein the gear rack engages a gear on the compression element.
DeVaney et al teach a rack and pinion for a drive mechanism for moving rollers over blister like chambers on a reaction pack.  It is advantageous to provide the rollers with rack and pinion to not only guide the rollers but provide a drive mechanism to compress reagent blisters to dispense reagents.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the rack and pinion of DeVaney to provide the above advantage of guiding the rollers and providing a drive mechanism to compress reagent blisters to dispense reagents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798